The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/09/2021.
4.	Claims 1-16 are currently pending.
5.	Claims 1, 3, 5-6, 11-13, and 15 have been amended.
6.	Claim 16 has been added.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Koshiishi et al (US 2003/0106647) and Rice et al (US 2017/0213758) with evidentiary support provided by Hatoh et al (US 2014/0311676).
Regarding claim 1:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: a stage (substrate holder, 330) [fig 5 & 0035]; an electrostatic chuck (electrostatic clamp coupled to substrate holder, 330) [fig 5 & 0035]; an outer focus ring (outer focus ring, 360) having a recess or cutout (lip, 362) at an inner portion of the outer focus ring (see fig 5) [fig 5 & 0035]; an inner focus ring (secondary focus ring, 380) disposed in the recess or cutout (362) of the outer focus ring (360) such that the inner focus ring (380) is surrounded by an outer portion of the outer focus ring (see fig 5) [fig 5 & 0035].
	Hatamura does not specifically teach the electrostatic chuck disposed on the stage, the electrostatic chuck having a wafer support to hold a wafer and a peripheral segment surrounding the wafer support, the peripheral segment having an upper 
	Koshiishi teaches an electrostatic chuck (14a/14b) disposed on the stage (11), the electrostatic chuck (14a/14b) having a wafer support (14a) to hold a wafer (W) and a peripheral segment (14b) surrounding the wafer support (14a), the peripheral segment (14b) having an upper surface lower than that of the wafer support (see fig 1, 4) [fig 1, 4 & 0029-0030, 0056]; an outer focus ring (12) disposed over the peripheral segment (14b) ]fig 1 & 0029-0030].
	Hatamura and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Hatamura to be positioned as in Koshiishi because such is an effective mechanism for clamping the secondary focus ring so that a cooling effect is obtained and floating is prevented [Koshiishi – 0018].
	Hatamura modified by Koshiishi does not specifically disclose the stage having first through-holes; the electrostatic chuck having second through-holes; the recess or cutout of the outer focus ring having third through-holes; lift pins respectively extending through the first through-holes, the second through-holes, and the third through-holes; and one or more shift mechanisms to vertically shift the lift pins.
	Rice teaches structures below the inner focus ring (edge ring, 732) having through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054]; lift pins (push pins, 733) extending through the through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054]; and one or more shift mechanisms (736/737) to vertically shift the lift pins (can raise the one or more push pins 733) [fig 7 & 0053].

	It is noted that modifying the apparatus of modified Hatamura with lift pins configured to lift the inner focus ring 380 of Hatamura results in a structure wherein through-holes pass through the structures therebelow. Specifically, through-holes would be formed in 330, 332 (where the esc would be disposed – see Koshiishi), and 362 of Hatamura (see fig 5) in order to accommodate the lift pins of Rice [see Hatoh – fig 2]. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claim 2:
The claim limitations “wherein the lift pins are in contact with the inner focus ring during plasma processing” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 3:
The claim limitations “wherein each of the shift mechanisms is capable of vertically shifting the corresponding lift pin with a first shift precision of about 0.02 mm at a pitch of 1 mm to 2 mm and a second shift precision of about 0.1 mm at a pitch of 20 mm” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 4:
Modified Hatamura teaches each of the shift mechanisms (736/737) includes: a driver (actuators, 736) [Rice - fig 7 & 0053]; a thruster (737) coaxially connected to the corresponding lift pin (733) [Rice - fig 7 & 0053]; and a transmitter (connection portion between 736/737) configured to transmit a power of the driver (736) to the thruster (737) [Rice - fig 7 & 0053]. 
Regarding claim 5:
Modified Hatamura teaches an inner peripheral surface (radially inner surface of 12) and a bottom surface of the outer focus ring (bottom of 12) are insulated (no material is a perfect conductor) from the electrostatic chuck (704) [Koshiishi - fig 1 & 0029-0030]. 
Regarding claim 6:

Regarding claim 7:
	Hatamura teaches an inner focus ring (380) [fig 5 & 0035].
	Although Hatamura does not specifically disclose “the inner focus ring has a radial width in a range from 3 mm to 15 mm”, it would have been an obvious to make the radial width of the inner focus ring fall within the claimed range, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 8:
Hatamura teaches the inner focus ring (380) has an inner diameter (383) greater than an outer diameter of the wafer (see fig 5) [fig 5 & 0035]. 
Regarding claim 11:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: an electrostatic chuck (electrostatic clamp coupled to substrate holder, 330) [fig 5 & 0035]; an outer focus ring (outer focus ring, 360) having an inner periphery (366) facing an outer periphery of the wafer support (330), the outer focus ring (360) having an inner portion (lip, 362) and an outer portion (remainder of 360), the inner portion (362) having a first surface (364) lower than an upper surface of the outer portion (see fig 5) [fig 5 & 0035]; an inner focus ring (secondary focus ring, 
	Hatamura does not specifically teach the electrostatic chuck having a wafer support to hold a wafer and a peripheral segment surrounding the wafer support, the peripheral segment having an upper surface lower than that of the wafer support; the outer focus ring disposed over the peripheral segment.
	Koshiishi teaches an electrostatic chuck (14a/14b) disposed on the stage (11), the electrostatic chuck (14a/14b) having a wafer support (14a) to hold a wafer (W) and a peripheral segment (14b) surrounding the wafer support (14a), the peripheral segment (14b) having an upper surface lower than that of the wafer support (see fig 1, 4) [fig 1, 4 & 0029-0030, 0056]; an outer focus ring (12) disposed over the peripheral segment (14b) ]fig 1 & 0029-0030].
	Hatamura and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Hatamura to be positioned as in Koshiishi because such is an effective mechanism for clamping the secondary focus ring so that a cooling effect is obtained and floating is prevented [Koshiishi – 0018].
	Hatamura modified by Koshiishi does not specifically disclose the electrostatic chuck having first through-holes; the inner portion of the outer focus ring having second through-holes; lift pins extending through the first through-holes and the second through-holes for raising the inner focus ring; and one or more shift mechanisms to vertically shift the lift pins.

Modified Hatamura and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Hatamura with lift pins and one or more shift mechanisms, as in Rice, to facilitate transfer of the inner focus ring in order to optimize results of a specific process and to enable the apparatus to run longer between clean cycles [Rice – 0058].
	It is noted that modifying the apparatus of modified Hatamura with lift pins configured to lift the inner focus ring 380 of Hatamura results in a structure wherein through-holes pass through the structures therebelow. Specifically, through-holes would be formed in 332 (where the esc would be disposed – see Koshiishi) and 362 of Hatamura (see fig 5) in order to accommodate the lift pins of Rice [see Hatoh – fig 2]. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 12-15:
The claim limitations set forth in claims 12-15 are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
10.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Koshiishi et al (US 2003/0106647) and Rice et al (US 2017/0213758) as applied to claims 1-8 and 11-15 above, and further in view of Wang et al (US 2004/0134617).
The limitations of claims 1-8 and 11-15 have been set forth above.
Regarding claims 9-10:
	Modified Hatamura teaches an inner focus ring (380) [fig 5 & 0035].
	Modified Hatamura does not specifically disclose an upper end of an inner peripheral surface of the inner focus ring has a chamfered upper inner corner; and a height of an upper face of the inner focus ring is lower at an inner side of the inner focus ring than that at an outer side of the inner focus ring. 
	Wang teaches an upper end of an inner peripheral surface of the inner focus ring (82) has a chamfered upper inner corner (tapered inner surface, 80) [fig 4A, 6A & 0033]; and a height of an upper face of the inner focus ring is lower (see fig 4A) at an inner side of the inner focus ring (height between 84/86) than that at an outer side of the inner focus ring (height between 76/78) [fig 4A, 6A & 0033].
	Modified Hatamura and Wang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the inner peripheral surface of the inner focus ring of .
11.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Rice et al (US 2017/0213758).
Regarding claim 16:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: a plasma processing chamber (processing chamber, 10) [fig 1 & 0020]; a substrate support (substrate holder, 330) disposed in the plasma processing chamber (10), the substrate support (330) having a central portion and a peripheral portion surrounding the central portion (see fig 5) [fig 1, 5 & 0035]; a first ring (outer focus ring, 360) disposed on the peripheral portion (see fig 5), the first ring (360) having an inner portion (366) and an outer portion (remainder of 360), the inner portion (362) having a first surface (364) lower than an upper surface of the outer portion (see fig 5) [fig 5 & 0035]; a second ring (secondary focus ring, 380) disposed on the first surface of the first ring (364) so as to surround a substrate (35) placed on the central portion of the substrate support (see fig 5), the second ring (380) being surrounded by the outer portion of the first ring (see fig 5) [fig 5 & 0035].
	Hatamura does not specifically disclose the peripheral portion of the substrate support having first through-holes; the inner portion of the first focus ring having second through-holes extending from the first surface to a lower surface of the first ring; lift pins 
	Rice teaches the peripheral portion of the substrate support having first through-holes (812) [fig 7-8A & 0051, 0054]; the inner portion of the first focus ring (730) having second through-holes (806) extending from the first surface to a lower surface of the first ring (see fig 8A) [fig 7-8A & 0051, 0054]; lift pins (push pins, 733) respectively extending through the first through-holes and the second through-holes (812/806) [fig 7-8A & 0051, 0054]; and one or more shift mechanisms (736/737) to vertically shift the lift pins (can raise the one or more push pins 733) [fig 7 & 0053].
Hatamura and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Hatamura with lift pins and one or more shift mechanisms, as in Rice, to facilitate transfer of the inner focus ring in order to optimize results of a specific process and to enable the apparatus to run longer between clean cycles [Rice – 0058].
	
Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 09/09/2021, with respect to the objection of claim(s) 1 have been fully considered and are persuasive.  The objection of claim(s) 1 has been withdrawn in view of the amendments to claim 1.
13.	Applicant’s arguments, see Remarks, filed 09/09/2021, with respect to the rejection of claim(s) 6 under 35 USC 112(b) have been fully considered and are 
14.	Applicant's arguments, see Remarks, filed 09/09/2021, with respect to the rejection of claim(s) 1-6, 8, and 11-15 under 35 USC 102(a)(1) and claim(s) 7 and 9-10 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endoh et al (US 2004/0134618) and Muto et al (US 2004/0168640) teaches a plasma processing apparatus [fig 6 and 1A, respectively].
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718